Citation Nr: 9919218	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-13 744A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active duty from October 1990 
to August 1992 with prior active service of 3 months and 3 
days.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 1995.  A statement of the case was mailed to the 
veteran in February 1996.  The veteran's substantive appeal 
was received in April 1996.  In August 1996, the veteran 
testified at a personal hearing before a hearing officer at 
the New York, New York RO.  In March 1999, the veteran 
testified at a personal hearing before a member of the Board 
at the New York, New York RO.  This case was received from 
that RO.  

In correspondence of record and at his personal hearings, the 
veteran raised the issue of service connection for post-
traumatic stress disorder (PTSD) and presented testimony as 
to that issue.  Even though the veteran's representative at 
the March 1999 hearing indicated that a claim would be filed 
later, the Board refers this issue to the RO for appropriate 
action.  


REMAND

The Board notes that it appears from the record that not all 
of the veteran's periods and types of service have been 
verified.  Computer printouts, dated October 18, 1994 and 
September 22, 1997 show that the veteran served on active 
duty served from July 1989 to October 1989.  The veteran's DD 
Form 214 shows active duty from October 1990 to August 1992 
with prior active service of 3 months and 3 days.  A computer 
printout entitled Chapter 106 DOD Data Record dated 
October18, 1994 shows "SEL RES COMPONENT"-"AR" with the 
date the veteran entered the component as July 6, 1989 with a 
6 year obligation.  This printout also shows "DOD STATUS"- 
ineligible-"IADT REQ NOT MET."  The veteran's service 
personnel records "Section VII-Current and Previous 
Assignments" shows that from July 10 to October 12, 1989 he 
was on "AD" for a period of 3 months and 3 days.  In light 
of the foregoing, the Board finds that the RO should verify 
whether the veteran served from July 1989 to October 1989 
and, if so, what was his type of service and whether it was 
in the Selected Reserve.  This is relevant because the 
governing statutory and regulatory criteria are based on the 
dates and type of service and whether the service was in the 
Selected Reserve.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should verify whether the 
veteran served from July 1989 to October 
1989 and, if so, what was his type of 
service, i.e., active duty, active duty 
for training, inactive duty for training 
and whether he was in the Selected 
reserve and for what period.  In 
addition, the RO should obtain and 
associate with the 
file the veteran's records of 
enlistment/service/personnel/
Reserves records for that period of 
service.

2.  The RO should determine whether basic 
eligibility exists for educational 
assistance pursuant to Chapter 30, Title 
38, United States Code.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









